The following order has been entered on the motion filed on the 2nd of November 2017 by State of NC for Temporary Stay:
"Motion Dissolved by order of the Court in conference, this the 27th of November 2017."
Upon consideration of the petition filed by State of NC on the 2nd of November 2017 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 27th of November 2017."